HENRIOD, Justice
(concurring) :
I concur, realizing that I am the swing man in a disturbing tax atmosphere that has provoked a transcendental debate in this state over its many historical decades: The problem as to what is or is not taxable property owned by an eleemosynary institution or agency. The main opinion touches on this touchy subject by the mere mention of properties owned by the Episcopal, Lutheran, Evangelical, Mormon, Y. M. C. A. or Masonic organizations. However, this recitation of denominational personalities, in my opinion, has nothing to do with this case save to provoke some sort of feeling between the religions, the money changers in the Temple, and what a plagued taxpayer perhaps naturally thinks, with his moral, mental confusion between which is which, God or the tax collector, *207wherefor he is wont to dub such collector as a tyrant. Most times such collector is not, but really is an erstwhile decent public servant. The problem here is not a religious one. It is a question of authority of a state agency, — not that of the Bishop or the Pope. This author believes thay are men who seek no quarter nor any haloed confrontation.
In my opinion there is no alternative but to concur in the main opinion or else “cancel” County Board of Equalization v. Tax Commission, cited and quoted in the opinion decided by such heavyweights on the Bench as Hanson, Hansen, Folland, Mof-fat and Wolfe,1 — nearly forty years ago.
Since that time, the Kane County case has never been reversed, has had at least venerability by silence and approval of its grandchildren, — who, if its soundness is questioned must seek sanction from the legislature to change that case and not by judicial fiat.

. During the author’s practice I had on occasion my misgivings about this generality,—usually on the occasion of my losing my appeal at the hands, or pens, of these revered gentlemen, to whose heirs and successors I hereby apologize.